Exhibit 10.2
THIRD AMENDMENT TO THE
MYERS INDUSTRIES, INC.
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
JOHN C. ORR
     This Third Amendment to the Myers Industries, Inc. Executive Supplemental
Retirement Plan (the “Plan”), is entered into as of the 1st day of March, 2011,
by and between Myers Industries, Inc. (the “Employer”) and John C. Orr (the
“Executive”).
     WHEREAS, the Employer established the Plan, effective January 1, 1997;
     WHEREAS, the Executive is a Participant in the Plan;
     WHEREAS, pursuant to Section 10.7 of the Plan, the Employer may amend or
modify any provision of the Plan as to any particular Participant (as defined in
the Plan) by agreement with such Participant, provided that such agreement is in
writing, is executed by both the Employer and the Participant, and is filed with
the Plan records;
     WHEREAS, the Employer has previously amended the Plan with respect to the
Executive as documented by that certain Amendment to the Myers Industries, Inc.
Executive Supplemental Retirement Plan for John C. Orr effective as of May 1,
2005 (the “First Amendment”) and that certain Amendment to the Myers Industries,
Inc. Executive Supplemental Retirement Plan for John C. Orr effective as of
June 1, 2008 (the “Second Amendment”);
     WHEREAS, the Second Amendment amended, restated and superseded the First
Amendment in its entirety and applied only to the Executive and not to any other
Participants;
     WHEREAS, this Third Amendment shall amend, restate and supersede Paragraphs
1, 2, 3, 4, 6, and 16 of the Second Amendment with respect to definitions of
Benefit Amount, Cause, Change in Control, Disability, Good Reason, and the
Supplemental Termination Pension, respectively, and shall apply only to the
Executive and not to any other Participants; and
     WHEREAS, all other provisions of the Second Amendment with respect to the
Executive are unchanged and shall continue in full force and effect.
     NOW, THEREFORE, the Plan is hereby amended effective June 1, 2011 as to the
Executive as follows:

  1.   Section 2.4 of the Plan shall be amended in its entirety to read as
follows:         “Section 2.4 The term “Benefit Amount” shall mean $325,000 and,
for distribution purposes, shall consist of two portions, the “Lump Sum Benefit
Amount” and the “Periodic Benefit Amount.” The Lump Sum Benefit Amount shall
mean $75,000 and the Periodic Benefit Amount shall mean $250,000.
Notwithstanding the foregoing, the Committee may, at any time and from time to
time, in its sole discretion, revise the Benefit Amount, including the Lump Sum
Benefit Amount and the Periodic Benefit Amount; provided, however, that none of
the Benefit Amount, Lump Sum Benefit Amount or Periodic Benefit Amount may be
reduced without the Participant’s written consent.”

 



--------------------------------------------------------------------------------



 



  2.   Section 2.6 of the Plan shall be amended in its entirety to read as
follows:         “Section 2.6 The term “Cause” shall mean “Cause” as defined in
the Severance Agreement Between Myers Industries, Inc. and John C. Orr Effective
as of June 1, 2011 (the “Severance Agreement”).     3.   Section 2.7 of the Plan
shall be amended in its entirety to read as follows:         “Section 2.7 The
term “Change in Control” shall mean a “Change in Control” as defined in the
Severance Agreement.”     4.   Section 2.10 of the Plan shall be amended in its
entirety to read as follows:         “Section 2.10 The term “Disability” shall
mean “Disability” as defined in the Severance Agreement.”     5.   Section 2.14
of the Plan shall be amended in its entirety to read as follows:        
“Section 2.14 The term “Good Reason” shall mean “Good Reason” as defined in the
Severance Agreement.”     6.   Section 4.6 of the Plan shall be amended in its
entirety to read as follows:         “Section 4.6 Supplemental Termination
Pension. Subject to the provisions of Section 4.5 and Article XI, if the
Participant terminates employment on or after June 1, 2014, the Participant
shall be entitled to receive a lump sum Supplemental Termination Pension equal
to the “Lump Sum Payment” as defined in Section 5.1, and a monthly Supplemental
Termination Pension equal to one-twelfth (1/12th) of the Periodic Benefit
Amount.”

[Remainder of the page intentionally left blank, signature page follows]

2



--------------------------------------------------------------------------------



 



     All other provisions of the Plan are unchanged and shall continue in full
force and effect.
     IN WITNESS WHEREOF, the parties hereto have entered into this Amendment as
of the date first written above.

              “EMPLOYER”
MYERS INDUSTRIES, INC.
      /s/ Jon H. Outcalt       By: Jon H. Outcalt, Chairman of the      
Compensation Committee        “EXECUTIVE”
JOHN C. ORR
      /s/ John C. Orr       By: John C. Orr           

3